UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRG]NIA

UN[TED sTATES
v. : Case No. 16-CR-0067 (HEH)
MAX ALBERTO ESTRADA LINARES ;

Defendant

DEFENDANT’ S POSITION IN AID OF SENTENCING

 

EXI- ITS

 

 

 

 

 

 

 

FEDERAL SENTENCING GU ELINE
COMMISSION 2017 DRUG
TRAFFICKING OFFENSE DATA

 

b THERE WERE 66,87 3 CAsEs REPORTED To

THE UNrrED STATES SENTENCING CoMMissroN

iN FrSCAL YEAR 2017 _

, UF THESE CASES, l9,24() INVOLVED DRUG

TRAFFICKING. 1

> SIX DRUG TYPES ACCOUNT FOR NEARLY ALL

DRUG TRAFFICKING OFFENSES.

Distribution of Drug Types
FY 201 7

Marijuana
14.1%

" Crack

Cocaine

8.2%

   
  
   
 
   

Meth
36.9%

z

Powder
Cocaine
20.3%

Western District of Texas
(N=l 605)
District of Arizona
(N=l,127)
Southern District of TeXas
(N=993)

Southern District of California
(N=990)

Southern District of Florida

(N=634)

Average Sentence Length

Months FY 201 7

150

 

88

100 `
80
72 65

 

50
27

0 ~"~"i

Crack Meth Powder Heroin Oxy MJ

1 Drug trafficking offenses include cases With complete guideline
application information in which the offender was sentenced under
USSG §§2[)1 .l (Drug Trafficking), 2Dl.2 (Protected Locat_ions), ZDl .5
(Continuing Criminal Enterprise), 2Dl,6 (Use of a Commun.ication
Facilify), ZDl.S (Rent/Manage Drug Establishment), 2Dl.lO
(Endangering HumanLife), or ZD 1;14 (Narco-Terrorism).

2 Offender and offense characteristics as Well as the length of
punishment differ by primary drug type Separate Quick Facts
publications are available for each primary drug type at
www. ussc.gav/research/qzlick;l'actr.

 

Drug Trachking Offenses

The information presented below provides an overview of drug trafficking

offenses, though this information may vary depending on the type of drug involved in the
offense.

Offender and Offense Characteristies2

0 ln fiscal year 2017, the majority of drug trafficking offenders were men (84.1%).

0 Half of the offenders were I-lispanic (49.8%) followed by Black (24_7%), White
(22.4%), and Other Races (3. l%), although this rate varied by drug type.

0 The average age of these offenders at sentencing was 36 years.

¢ Almost three~quarters of all drug trafficking offenders were United States citizens
(73.9%), although this rate varied substantially depending on the type of drug
involved

0 Nearly half (47.9%) of drug traffickers had little or no prior criminal history (i.e., were
assigned to Criminal History Category l).

0 Drug trafficking sentences were increased for:

. 19.6% of offenders because the offense involved the possession of a Weapon;
0 7.3% of offenders for having a leadership or supervisory role in the offense
¢ Drug trafficking sentences were decreased for:
0 21 .2% of offenders because they were a minor or minimal participant in the
offense;
0 32.2% of offenders because they met the safety valve criteria in the sentencing
guidelines
Punishment

0 Most drug trafficking offenders were sentenced to imprisonment (95.6%).

0 Three-quarters of drug traffickers were sentenced either within the guideline range
(35_5%) or below the range at the government’s request (39.4%). An additional 23,6%
of drug traffickers received a non-government sponsored below range sentence, with
the remaining l.6% of offenders sentenced above the guideline range

0 The average sentence for drug trafficking offenders was 70 months However7 the
average sentence varied depending on the type of drug trafficked in the offense

0 45.3% of all drug trafficking offenders were convicted of a drug offense carrying a

mandatory minimum penalty; however, only half of these offenders (50.0%) remained

subject to that penalty at sentencing

0 21.3% provided the government with substantial assistance in the investigation or
prosecution of other offenders 20.5% were eligible for relief through the statutory
safety valve provision, and 8.3% received both forms of relief

v

'Drug Trachking Offenses

Six drug types accounted for 96.1% of drug trafficking offenses in fiscal year 2017.

The number of powder cocaine traffickers had been relatively
stable until a steady decline began in fiscal year 2013 with the
number of offenders regaining stability in recent years

Powder Cocaine Trafficking Offenders
10,000

3,000

6,000

4,000 *`*_*YH`*`N~*-.

2,000
0

 

FY07 FY09 FYll FYl3 FY15 FY17

The number of methamphetamine traffickers decreased after
fiscal year 2007, but has been increasing since fiscal year 2009.

Methamphetamine Tr'afficking Offenders
10,000

8,000

6,000 .`.+rrrr¢-rr‘

4,000

2,000
0

 

FY07 FY09 FYll FY13 FY15 FYl7

The number of heroin traffickers had been slowly increasing
since fiscal year 2007, but has remarried relatively stable in
recent years 1

Heroin 'I`rafficking Offenders
10,000

8,000
6,000
4,000

2,000 ._*_H_rA-k'*'*+"

0

 

FY07 FY09 FYll Fi(l3 FYlS FY17

SOURCE: United States Sentencing Commission, 2007~2017 Datafiles,
USSCFY07- USSCFY17.

For other Quick F acts publz`ca.tio)i.<;j
visit www. ussc.gov/research/quz`ck-facts.

The number of crack cocaine traffickers has decreased
substantially since fiscal year 2008 when reductions in
crack cocaine penalties Were first implemented

Crack Cocaine Trafficking Offenders
10,000

3,000
6,000
4,000
2,000

0

 

FYO7 FY09 FYll FY13 FYlS FY17

The number of marijuana traffickers rose slightly over time
until a sharp decline in fiscal year 2013, which continued
through fiscal year 2017.

Marij uana Trafficking Offenders
10,000

8,000
6,000
4,000
2,000

0

 

FY07 FY09 FYll FY13 FYlS FY17

The number of oxycodone traffickers increased from fiscal year
2007 through fiscal year 2014 before declining and leveling off
in recent years ln fiscal year 2017 the number of oxycodone
traffickers was only about half of the fiscal year 2014 number.

Oxycodone Trafl`icking Offenders
10,000

8,000
6,000
4,000
2,000

0*¢-_-*=:¢::$:_'*__‘*§=‘_

FY07 FY09 FYll FY13 FY15 FY17

One Columbus Circle, N.E.
Suite 2-500, Sout.h Lobby
Washington, DC 20002-8002
T= (202) 5024500

F= (202) 5024699
WWW.L\SBC.SOV

@theusscgov

 

